DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “a temperature probe” and “a heater element” in lines 1-2 and again at lines 4-6. This creates an antecedent basis issue for these second recited limitations in the claim.
Specifically, it is unclear if the second recitations are intended to be separate elements or the same.
For purpose of examination the second recitals will be considered “the temperature probe” and “the heater element” respectively.
However, proper recitation of correct antecedent basis is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5, 7-8, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Herman (US 20150103863).

Regarding claim 1, Herman teaches that a sensor (abstract), comprising: 
an airfoil body (see fig. 4 showing an airfoil body) defining a sensor axis (long axis “A”; [0022]; see fig. 2) and an insulating cavity (134; see fig. 5), the airfoil body extending between a leading edge (110) and a trailing edge of the airfoil body (112; [0022]; see fig. 2); 
a heater element (at least one of 124; [0025]) extending axially within the airfoil body (see fig. 3), the heater element positioned between the leading edge and the trailing edge of the airfoil body (see figs. 3 and 5); and 
a temperature probe (at least 122 “temperature sensor”/“TAT sensor” [0027-29] with other probe elements; see fig. 5) extending axially within the airfoil body (see figs. 3-5) and positioned between the heater element and the trailing edge of the airfoil body (see fig. 5 showing such a configuration), wherein the temperature probe is separated from the heater element by the insulating cavity (see fig. 5 showing this separation) to limit thermal communication between the temperature probe and the heater element ([0027] “Bleed passage 134 is configured to reduce the heat from the heated boundary region reaching TAT sensor 122”).

Regarding claim 2, Herman teaches that the airfoil body has a tip surface (118) extending to the trailing edge of the airfoil body (see fig. 4; [0024] “sloped surface 118 is on probe tip 108 extending from leading edge 110 to trailing edge 112”).

Regarding claim 3, Herman teaches that the tip surface of the airfoil body defines an insulating cavity inlet (136; see fig. 3; [0027]) that is fluidly coupled to the insulating cavity ([0027] “a bleed inlet 136 defined on probe tip 108 for fluid communication of fluid into bleed passage 134”).

Regarding claim 4, Herman teaches that the airfoil body has a first face extending between the leading edge and the trailing edge of the airfoil body (upper surface of the airfoil body as drawn in figs. 4 and 5), the first face defining a first face first outlet vent (at least one of vents shown in fig. 4; see fig. 5 showing the outlet vent of upper passage(s) 138), wherein the first face first outlet vent is fluidly coupled to the insulating cavity (see fig. 5 showing this configuration).

Regarding claim 5, Herman teaches that the airfoil body has a second face extending between the leading edge and the trailing edge of the airfoil body (lower surface of the airfoil body as drawn in figs. 4 and 5), the second face defining a second face first outlet vent (at least one of vents opposite those shown in fig. 4; see fig. 5 showing the outlet vent of lower passage(s) 138), wherein the second face first outlet vent is fluidly coupled to the insulating cavity (see fig. 5 showing this configuration).

Regarding claim 7, Herman teaches that the airfoil body defines a temperature sense chamber (chamber in which elements 104, 126 and 122 reside; see fig. 5) between the insulating cavity and the trailing edge of the airfoil body (see fig. 5 showing this configuration), wherein the temperature probe extends into the temperature sense chamber (fig. 5 shows this configuration).

Regarding claim 8, Herman teaches that the airfoil body has a tip surface (118) extending to the trailing edge of the airfoil body (fig. 4), the tip surface defining tip surface aperture (114; [0024]), and wherein the tip surface aperture is fluidly coupled to the temperature sense chamber ([0024] teaches the “inlet 114 and outlet 116 for reliable flow through flow passage 104 to bathe TAT sensor 122 with a flow of air in a variety of conditions.”; see figs. 4 and 5).

Regarding claim 20, Herman teaches a method thermally separating element ([0027] “Bleed passage 134 is configured to reduce the heat from the heated boundary region reaching TAT sensor 122 by drawing the heated boundary region into bleed inlet 136”; see also [0029]) a temperature probe (at least 122 “temperature sensor”/“TAT sensor” [0027-29] with other probe elements; see fig. 5) from a heater element (at least one of 124; [0025]), comprising: 
at a sensor (abstract) including an airfoil body (see fig. 4 showing an airfoil body) defining a sensor axis (long axis “A”; [0022]; see fig. 2), an insulating cavity (134; see fig. 5), and extending between a leading edge (110) and a trailing edge of the airfoil body (112; [0022]; see fig. 2); a heater element (at least one of 124; [0025]) extending axially within the airfoil body (see fig. 3) and positioned between the leading edge and the trailing edge of the airfoil body (see figs. 3 and 5); and a temperature probe (at least 122 “temperature sensor”/“TAT sensor” [0027-29] with other probe elements; see fig. 5) extending axially within the airfoil body (see fig. 5) and positioned between the heater element and the trailing edge of the airfoil body (see fig. 5 showing such a configuration), the temperature probe separated from the heater element by the insulating cavity (see fig. 5 showing this separation; see also [0029]), 
heating the leading edge of the airfoil body with the heater element ([0025] teaches that the heating element(s) heat at least the port 130 “by forming a heated boundary region to prevent excess ice buildup”); 
thermally separating the temperature probe from the heater element by flowing fluid from the environment external to the sensor through the insulating cavity (via at least 136; see figs. 4 and 5 showing this flow from the external environment); 
flowing further fluid from the environment external to the sensor across the temperature probe (via at least 114; see figs. 4 and 5 showing this flow from the external environment); and 
measuring temperature of the fluid flowing across the temperature probe with the temperature probe ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 20150103863) in view of Anderson et al. (US 20180143082; hereinafter Anderson).

Regarding claim 6, Herman lacks direct and specific teaching that the airfoil body has an ice accretion feature extending between the tip surface and the leading edge of the air foil body, the ice accretion feature axially overlapping the leading edge of the airfoil body.
However, Anderson teaches a temperature probe having a tip (area around 103; see fig. 1) where the scoop is around/overlaying the probe axis (106; see fig. 1) with a lip (126) and slot (128; see fig. 1) which are design to move ice crystals away from the intake opening ([0017]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe/sensor tip of Herman with the specific knowledge of using the scoop on a temperature probe tip with a lip of Anderson. This is because the scoop and lip allows an air flow to more strongly enter the sensing portion without excess ice. This is important in order to increase accuracy of the temperature reading.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 20150103863).

Regarding claim 9, Herman teaches that the airfoil body has a first face extending between the leading edge and the trailing edge of the airfoil body (upper surface of the airfoil body as drawn in figs. 4 and 5), the first face defining a first face aperture (at least one of apertures shown in fig. 4; see fig. 5 showing the outlet vent of upper passage(s) 138).
Herman lacks direct and specific teaching that the temperature sense chamber is fluidly coupled to the external environment through the first face aperture.
However, Herman does disclose coupling the temperature sense chamber to the external environment (see figs. 4 and 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the connection to an external environment of Herman with the placement of the inflow being on the first surface.  This is because one of ordinary skill in the art would have expected inflow from the first surface (as claimed here), the second surface (as claimed below) and the tip (as shown in Herman) to be one of several straightforward ways of allowing the air/fluid to pass by the sensor and be measured because measuring the temperature of the fluid is the desired result. 

Regarding claim 10, Herman teaches that the airfoil body has a second face extending between the leading edge and the trailing edge of the airfoil body (lower surface of the airfoil body as drawn in figs. 4 and 5), the second face defining a second face aperture (see fig. 5 showing the outlet vent of lower passage(s) 138).
Herman lacks direct and specific teaching that the temperature sense chamber is fluidly coupled to the external environment through the second face aperture.
However, Herman does disclose coupling the temperature sense chamber to the external environment (see figs. 4 and 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the connection to an external environment of Herman with the placement of the inflow being on the first surface.  This is because one of ordinary skill in the art would have expected inflow from the first surface (as claimed above), the second surface (as claimed here) and the tip (as shown in Herman) to be one of several straightforward ways of allowing the air/fluid to pass by the sensor and be measured because measuring the temperature of the fluid is the desired result. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 20150103863) in view of Anderson et al. (US 20180143082; hereinafter Anderson).

Regarding claim 11, Herman lacks direct and specific teaching that the airfoil body has a tip surface defining therein a scoop feature, the scoop feature axially overlaying the temperature probe and the insulating cavity.
However, Anderson teaches a temperature probe having a tip with a scoop (103; see fig. 1) where the scoop is around/overlaying the probe axis (106; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe/sensor tip of Herman with the specific knowledge of using the scoop on a temperature probe tip of Anderson. This is because the scoop allows an air flow to more strongly enter the sensing portion. This is important in order to increase accuracy of the temperature reading.

Regarding claim 12, Herman lacks direct and specific teaching that that the airfoil body has an ice accretion feature arranged between the scoop feature and the leading edge of the airfoil body.
However, Anderson teaches a temperature probe having a tip with a scoop (103; see fig. 1) where the scoop is around/overlaying the probe axis (106; see fig. 1) with a lip (126) and slot (128; see fig. 1) which are design to move ice crystals away from the intake opening ([0017]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe/sensor tip of Herman with the specific knowledge of using the scoop on a temperature probe tip with a lip of Anderson. This is because the scoop and lip allows an air flow to more strongly enter the sensing portion without excess ice. This is important in order to increase accuracy of the temperature reading.

Regarding claim 13, Herman lacks direct and specific teaching that the scoop feature terminates at a tip surface aperture, wherein the tip surface aperture fluidly couples the scoop feature to the temperature probe.
However, Anderson teaches a temperature probe having a tip with a scoop (103; see fig. 1) where the scoop is around/overlaying the probe axis (106; see fig. 1) with an end at the tip portion where the fluid/air enters to the temperature measurement portion (see figs. 1, 2 and 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe/sensor tip of Herman with the specific knowledge of using the scoop on a temperature probe tip at the fluidic connection area of Anderson. This is because the scoop allows air flow to more strongly enter the sensing portion without excess ice. This is important in order to increase accuracy of the temperature reading.

Regarding claim 14, Herman teaches that the feature spans an insulating cavity inlet defined by the tip surface of the airfoil body (fig. 4), and wherein the insulating cavity inlet fluidly couples the feature to the insulating cavity (figs. 4 and 5).
Herman lacks direct and specific teaching that the feature is a scoop.
However, Anderson teaches a temperature probe having a tip with a scoop (103; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe/sensor tip with insulating cavity inlet of Herman with the specific knowledge of using the scoop on a temperature probe tip at the fluidic connection area of Anderson. This is because the scoop allows air flow to more strongly enter the sensing portion without excess ice. This is important in order to increase accuracy of the temperature reading.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 20150103863) in view of Parsons et al. (US 20180372556; hereinafter Parsons).

Regarding claim 15, Herman teaches a gas turbine engine (see fig. 1), comprising: 
a compressor section with a compressor inlet (see fig. 1 showing a gas turbine engine on an aircraft looking into the compressor inlet); 
and 
a sensor as recited in claim 1 (see treatment of claim 1 above), wherein the sensor is a P2T2 sensor supported within the compressor inlet of the gas turbine engine (see fig. 1).
Herman lacks direct and specific teaching of a combustor section in fluid communication with the compressor section; a turbine section in fluid communication with the combustor section.
However, Parsons teaches a gas turbine (see at least fig. 1) with a combustion section (28/30) and turbine section (34/36) which are in fluid communication (see at least fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify gas turbine of Herman with the specific knowledge of gas turbines having compressor/combustor/turbine sections Parsons. This is because such sections allow a gas turbine to function. This is important in order provide power from the functioning turbine.

Regarding claim 16, Herman teaches that the airfoil body has a tip surface (118) extending to the trailing edge of the airfoil body (see fig. 4; [0024] “sloped surface 118 is on probe tip 108 extending from leading edge 110 to trailing edge 112”); and wherein the airfoil body defines a temperature sense chamber (chamber in which elements 104, 126 and 122 reside; see fig. 5) between the insulating cavity and the trailing edge of the airfoil body (see fig. 5 showing this configuration), wherein the temperature probe extends into the temperature sense chamber (fig. 5 shows this configuration).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herman as modified by Parsons as applied to claims 1 and 15 above and further in view of Anderson et al. (US 20180143082; hereinafter Anderson).

Regarding claim 17, Herman teaches that the airfoil body defines a temperature sense chamber (chamber in which elements 104, 126 and 122 reside; see fig. 5) between the insulating cavity and the trailing edge of the airfoil body (see fig. 5 showing this configuration), wherein the temperature probe extends into the temperature sense chamber (fig. 5 shows this configuration); and wherein the airfoil body has a tip surface (118) defining therein a feature (118; see fig. 4), the feature axially overlaying the temperature probe and the insulating cavity (figs. 4 and 5).
Herman and Parsons lack direct and specific teaching that the feature is a scoop.
However, Anderson teaches a temperature probe having a tip with a scoop (103; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature probe/sensor tip with insulating cavity inlet of Herman as modified by Parsons with the specific knowledge of using the scoop on a temperature probe tip at the fluidic connection area of Anderson. This is because the scoop allows air flow to more strongly enter the sensing portion without excess ice. This is important in order to increase accuracy of the temperature reading.

Regarding claim 18, Herman teaches that the airfoil body has a tip surface (118) defining therein a feature (see fig. 4), the feature axially overlaying the temperature probe and the insulating cavity (see fig. 4); and wherein the tip surface extends to the trailing edge of the airfoil body (see fig. 4; [0024] “sloped surface 118 is on probe tip 108 extending from leading edge 110 to trailing edge 112”).
Herman and Parsons lack direct and specific teaching that the feature is a scoop.
However, Anderson teaches a temperature probe having a tip with a scoop (103; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature probe/sensor tip with insulating cavity inlet of Herman as modified by Parsons with the specific knowledge of using the scoop on a temperature probe tip at the fluidic connection area of Anderson. This is because the scoop allows air flow to more strongly enter the sensing portion without excess ice. This is important in order to increase accuracy of the temperature reading.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 20150103863) in view of Parsons et al. (US 20180372556; hereinafter Parsons).

Regarding claim 19, Herman teaches a method of making a sensor ([0025]), comprising: 
forming an airfoil body (see fig. 4 showing an airfoil body) defining a sensor axis long axis “A”; [0022]; see fig. 2) and an insulating cavity (134; see fig. 5), the airfoil body extending between a leading edge (110) and a trailing edge of the airfoil body (112; [0022]; see fig. 2), 
wherein forming the airfoil includes defining a heater element seat (at least volume where one of 124 is placed; [0025]) extending axially through the airfoil body between the leading edge and the trailing edge of the airfoil body (see figs. 3 and 5); 
wherein forming the airfoil body includes defining a temperature probe seat (at least volume where 122 “temperature sensor”/“TAT sensor” [0027-29] with other probe elements is placed; see fig. 5) extending axially through the airfoil body between the insulating cavity and the trailing edge of the airfoil body (see figs. 3-5 showing such a configuration); 
wherein forming the airfoil includes defining the insulating cavity (134; see fig. 5) between the heater element seat and the temperature probe seat (fig. 5 shows this configuration); 
positioning a heater element within the heater element seat (figs. 3 and 5 show this positioning); and 
positioning a temperature probe within the temperature probe seat (fig. 5 shows this positioning).
Herman lacks direct and specific teaching regarding using an additive manufacturing technique; and forming the components with the additive manufacturing technique.
However, Parsons teaches a total air temperature sensor (TAT) sensor (abstract) formed via additive manufacture ([0056-57]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the manufacture of a sensor of Herman with the specific knowledge additive manufacturing of such sensors of Parsons. This is because such additive manufacturing allows for locating components and voids in any desired location ([0059] of Parsons). This is important in order provide for a more complex sensor to be manufactured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855